 Case 8:20-cv-00198-CEH-AAS Document 1 Filed 01/27/20 Page 1 of 4 PageID 1




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

                                      (TAMPA DIVISION)

                                      Case No. 252019 CS 00377
                                      Remove from the Circuit Court
                                      In and for Hardee County.

WILLIAM RYAN,

       Plaintiff,

v.

MMM SERVICES, INC.,
A Florida corporation,

      Defendant.
_________________/

               DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION

       Defendant, MMM SERVICES, INC., a Florida Corporation, by and through its

undersigned counsel hereby provides Notice to this Court of the Removal of this case from the

Circuit Court of the Tenth Judicial Circuit in and for Palm Beach County, Florida to this Court and

states as follows:

       On September 25, 2019, Plaintiff commenced this action in the Circuit Court of the Tenth

Judicial Circuit in and for Hardee County. Case No. 252019 CS 00377 entitled Williams Ryan v

MMM Services, Inc.

       Summons and Complaint were served on Defendant on September 30, 2019.

       Plaintiff removes this matter under original federal questions jurisdiction under 28 U.S.C.

1441(a).




                                   Scott Wagner & Associates, P.A.
                             Defendant’s Notice of Removal of Civil Action
                                              Page 1 of 4
 Case 8:20-cv-00198-CEH-AAS Document 1 Filed 01/27/20 Page 2 of 4 PageID 2



   I.            STATEMENT OF THE GROUNDS FOR REMOVAL

          This Notice of Removal is based on federal question jurisdiction pursuant to 28 U.S.C. § 1331,

1367, 1441 and 1446.

   II.           EXHIBITS SUBMITTED IN SUPPORT OF NOTICE OF REMOVAL

          In accordance with 28 U.S.C. 1446(a) and Local Rules for the Middle District of Florida

rule 4.02(b) copies of all process, pleadings, papers and orders now on file in the state court are

attached as set forth below:

                    Federal Civil Cover Sheet

                    Complaint

                    Answer and Affirmative Defenses

                    State Court Other Documents

                             o Motion for Clerk’s Default

                             o Motion to Set Aside Default

                             o Agreed Order on Motion Setting Aside Clerk’s Default

                             o Plaintiff’s First Set of Interrogatories to Defendant

                             o Plaintiff’s First Request for Production

                             o Plaintiff’s First Request for Admissions

                    Docket Sheet

   III.          TIMELINESS OF REMOVAL

   This Notice of Removal is based upon based upon 28 U.S.C. §§ 1331 and 1441. Those sections

provide that an action shall be removable if the Federal Court has original jurisdiction over the

subject matter of the Complaint. 28 U.S.C. 1441. Original jurisdiction arises where the controversy




                                       Scott Wagner & Associates, P.A.
                                 Defendant’s Notice of Removal of Civil Action
                                                  Page 2 of 4
  Case 8:20-cv-00198-CEH-AAS Document 1 Filed 01/27/20 Page 3 of 4 PageID 3



in the civil action involves a "federal question." 28 U.S.C. § 1331. Here there is a claim under the

federal statute 29 U.S.C. § § 201, 207

    IV.           BASIS FOR FEDERAL QUESTION JURISDICTION

    This Court has federal question jurisdiction over this action pursuant to 28 U.S.C. § 1331 in

the jurisdiction and venue section of the Complaint. Plaintiff alleges violation of the Fair Labor

Standards Act, 29 U.S.C. § 207.

    V.            OTHER MATTERS

    Following the filing of this Notice with the Court, written notice of the filing of same will be provided

to the attorney for Plaintiff as required by law.

          Notice of this removal will be filed with the clerk of court of the Circuit Court in and for Hardee

County, Florida.

    VI.           CONCLUSION

    Wherefore, this Court has original federal question of jurisdiction of the action under 28 U.S.C.

 § 1331 and the action is removable pursuant to the provision of 28 U.S.C. §§ 1441 and 1446. As

 such, Defendant respectfully hat this action proceed in this Court as an action properly removed

 pursuant to 28 U.S.C. § 1331, 1367, 1441 and 1446.

                                     CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by electronic
filing on January 27, 2020 on all counsel or parties of record on the Service List below.

                                          s/Cathleen Scott
                                          Cathleen Scott, Esq.
                                          Florida Bar No. 135331
                                          Primary e-mail: CScott@scottwagnerlaw.com
                                          Secondary e-mail: mail@scottwagnerlaw.com
                                          SCOTT WAGNER & ASSOCIATES, P.A.
                                          Jupiter Gardens
                                          250 South Central Boulevard, Suite 104-A
                                          Jupiter, FL 33458
                                       Scott Wagner & Associates, P.A.
                                 Defendant’s Notice of Removal of Civil Action
                                                  Page 3 of 4
 Case 8:20-cv-00198-CEH-AAS Document 1 Filed 01/27/20 Page 4 of 4 PageID 4



                                  Telephone: (561) 653-0008
                                  Facsimile: (561) 653-0020
                                  Secondary Address: 101 Northpoint Parkway
                                  West Palm Beach, FL 33407
                                  www.ScottWagnerLaw.com


                                 SERVICE LIST
                             CASE NO. 252019CA000377

Noah E. Storch, Esq.
Florida Bar No. 0085476
Alexandra R.F. Scala, Esq.
Florida Bar No. 98770
Richard Cellar Legal, P.A.
10368 W. State Road 84, Suite 103
Davie, FL 33324
T: (866)344-9243
F: (954)337-2771
noah@floridaovertimelawyer.com
alexandra@floridaovertimelawyer.com
Via email




                               Scott Wagner & Associates, P.A.
                         Defendant’s Notice of Removal of Civil Action
                                          Page 4 of 4
